Exhibit 10.1

 

STANDARD CONSULTING AGREEMENT

 

THIS AGREEMENT is executed and made effective as of February 5, 2014 (the
“Effective Date”) between AeroVironment, Inc., a Delaware corporation, and its
subsidiaries, with offices at 181 West Huntington Drive, Monrovia, California
91016 (hereinafter referred to as “AV”) and Jikun Kim, Phone
                      , Facsimile:                      , E-mail:
                                     (hereinafter referred to as “Consultant”).

 

WHEREAS, Consultant is engaged in providing consulting services and
investigating and solving, to the best of consultant’s ability, specific
problems presented; and

 

WHEREAS, AV desires to have the services (“Services”) of Consultant made
available to it on the terms and conditions hereinafter set forth;

 

NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, receipt of which is hereby acknowledged by each Party,
the Parties hereto agree as follows:

 

1.              Consulting Services.  During the period of this Agreement,
Consultant agrees to perform Services in a consulting capacity on a general
basis and on the particular individual projects assigned and accepted in
accordance with the provisions hereof.  Consultant agrees to provide such
Services on the basis of hours to be determined for each task.

 

1.              Term.  Services will be performed between the Effective Date and
February 5, 2016.  This Agreement may be extended for additional periods by
mutual written agreement between the Parties.

 

3.              Task Orders.  AV shall submit any task, or alteration of any
task, upon which it desires the services of Consultant in the form of a written
task order (“Task Order”) in sufficient detail which shall include: the Task
Order number, the Project Number for inclusion on all invoices submitted, the
nature and scope of the work to be performed, the time period for performance,
the identity of the AV Task Manager, the rate paid for each hour of labor, and
the not to exceed dollar value of the estimated labor, and allowable expenses
for any material or travel expenditures anticipated by Consultant.  Attachment A
shall be the form of the Task Order.

 

4.              Specified Cost.  AV shall pay Consultant an amount to be set out
in each Task Order for Services performed by Consultant.  AV shall have the
right to specify in a Task Order that the cost to AV of a requested task not
exceed the stated amount.  When so specified in the Task Order, Consultant shall
not perform Services exceeding the amount specified for the task which may
sometimes be referred to as “Effort”.  If it becomes apparent during the
performance of a task that the cost for completion of the task will exceed the
amount limited in the Task Order, Consultant shall advise AV as far in advance
as reasonably possible so that consideration may be given to an increase in the
amount specified for said task.  AV may then, in its sole discretion, do any of
the following:

 

(i)             Authorize an increase in the amount of the Task Order to allow
completion of the task, subject to Consultant’s right to decline;

 

(ii)          Request continuation of the task up to the original dollar amount
specified, at which time Consultant shall submit to AV any work or materials
resulting from the unfinished task;

 

(iii)       Request immediate termination of the task, and cause Consultant to
submit to AV any work or materials resulting from the unfinished task.

 

5.              Right to Decline.  Consultant shall have the right to decline
the acceptance of any task requested by AV in the event that such task conflicts
with other activity of Consultant or for any other good and sufficient reason. 
In such events, Consultant shall give AV notice in writing that it declines to
accept such task within five (5) working days of receipt of such request.

 

6.              Progress Reports.  Consultant may be required by any Task Order
to submit progress reports to AV, at reasonable intervals, but not more
frequently than monthly, and in such a manner as is more specifically provided
for and defined in each Task Order.

 

--------------------------------------------------------------------------------


 

7.              Invoices and Payment.  Consultant shall submit separate invoices
monthly for each Task Order and such invoices shall include a breakdown of all
charges and expenses, if any, incurred during the month together with the
Project No. shown on the Task Order.  Invoices shall be due and payable within
thirty (30) days after receipt by AV’s Accounts Payable Group.  Invoices shall
be sent to the attention of the Accounts Payable Group; AeroVironment, Inc., 181
W. Huntington Drive, Suite 202, Monrovia, CA 91016 or via e-mail:
acp@avinc.com.  Unless otherwise agreed at the time individual Task Orders are
accepted, all payments shall be made in United States dollars.

 

8.              Reaffirmation of Existing Obligations and Confidential
Information

 

a.              Reaffirmation of Existing Obligations. Consultant was previously
employed by AV as an employee and in connection with that employment entered
into a Patent and Confidential Information Agreement wherein Consultant
acknowledged and agreed that certain of AeroVironment’s information and
intellectual property is confidential and proprietary and that the confidential
information could not be used for any purpose other than for Consultant’s
services on behalf of AV. By executing this Consultant Agreement, Consultant
reaffirms his obligations under the Patent and Confidential Agreement and agrees
that he continues to be bound by those obligations, unaffected by the execution
of this Agreement.

 

b.              Confidential Information.  It is recognized that in performing
services covered by this Agreement a Party’s officers, technical and other
personnel, including Consultant’s authorized subcontractors, may acquire from
the other Party confidential information and, more particularly but not
necessarily limited to:  confidential information regarding the products,
processes, operations, and present and contemplated activities of AV and/or its
clients.  Each Party therefore, agrees to hold in confidence, for a minimum
period of five (5) calendar years, all such information disclosed to it by the
other Party, including, without limitation, the existence of and terms of this
Agreement, technical information included in or on tracings, drawings, field
notes, calculations, specifications, legal, economic, business and engineering
data and the like except for the following:

 

(i)             Information, which at the time of disclosure is in the public
domain;

 

(ii)          Information which, after its disclosure becomes part of the public
domain by publication or otherwise through no fault of a Party, but in such case
only after it is published or otherwise becomes part of the public domain;

 

(iii)       Information which a Party can show was in that Party’s possession at
the time of its receipt from the other Party and which was not acquired,
directly or indirectly, from the other Party; and

 

(iv)      Information which was received by a Party before or after the time of
disclosure from a third party who did not require such Party to hold such
information in confidence and who, to the best of that Party’s knowledge and
belief, did not acquire it directly or indirectly from the other Party
(including its clients) under an obligation to confidence.

 

Consultant agrees that it will not utilize confidential information covered by
this Section in the development or expansion of Consultant’s technology or the
technology of any third person or entity, but Consultant shall be and remain
free to exploit its own independent developments free of any obligation
whatsoever to AV or its clients except as specifically set forth herein.

 

Each Party acknowledges that it is aware, and agrees to advise its
representatives who may receive confidential information regarding the products,
processes, operations and present and contemplated activities of the other
Party, that the United States securities laws prohibit a Party, its
representatives or any person or entity who has received material, non-public
information concerning the other Party, from purchasing or selling securities of
the other Party or from communicating such information to any other person or
entity under circumstances in which it is reasonably foreseeable that such
person or entity is likely to purchase or sell securities of a Party.

 

9.              Proprietary Rights.  All materials prepared or developed by
Consultant in the performance and completion of Task Orders hereunder, including
documents, calculations, maps, sketches, notes, reports, data, models and
samples, photographs including but not limited to digital photography, digital
and film recordings in any media including but not limited to digital and/or
physical videotape and audiotape, and any and all inventions and copyrightable
material contained therein, shall be and become the sole and exclusive property
of AV without limitation, when first made or prepared, whether or not delivered
to AV or

 

2

--------------------------------------------------------------------------------


 

whether such are subject to Consultant’s need to use in order to perform the
tasks under this Agreement. Such materials, together with any materials
furnished by AV to Consultant hereunder, shall be promptly delivered to AV upon
request, and in any event upon completion or cancellation of this Agreement. 
Consultant agrees to execute all documents and to take all steps requested by
AV, at AV’s expense, which AV deems necessary or desirable to complete and
perfect AV’s ownership and property rights in said inventions and copyrightable
material. The Parties hereby agree that materials that are considered copyrights
of the creator under this Agreement shall each and collectively be considered by
the parties a Work for Hire under the meaning of the U.S. Copyright Act of 1976,
and the copyrights thereto shall be the sole property of AV.  Consultant hereby
agrees, that upon request of AV, it will execute an assignment of such copyright
or other intellectual property rights to further clarify the transfer of the
copyright or other intellectual property rights to AV.

 

Consultant shall contribute the use of the intellectual property identified in
Attachment B of this Agreement to the project for the term of this Agreement
unless a longer period of time is expressly agreed to in writing by the
Parties.  Except as may otherwise be provided for in the Agreement, and in order
to carry out the obligations under this Agreement, no right title or interest in
the material described in Attachment B shall pass to AV or any other party by
this contribution of use.

 

10.       Termination.  By ten (10) days prior written notice to the other,
either AV or Consultant may terminate this Agreement at any time.  In the event
of such termination, Consultant shall be entitled to payment, under the
provisions of this Agreement, for all charges and expenses actually earned or
incurred with respect to all Task Orders in effect up to the time of the
termination.  Termination for failure of the other Party to perform shall not
prejudice said Party in any respect with regard to pursuing its rights and
remedies, or otherwise. The terms of Sections 8, 9, 13, 14, and 28 hereof shall
withstand the termination of this Agreement.

 

11.       Assignment.  Neither Party may assign this Agreement or any part
thereof without the prior consent in writing of the other Party, except that it
may be assigned without such consent to the successor of either Party, or to a
person, firm, or corporation acquiring all or substantially all of the business
and assets of such Party which shall be subject to the prior written consent of
the other Party, which consent shall not be unreasonably withheld.  No
assignment of this Agreement shall relieve the assignor until this Agreement
shall have been assumed by the assignee.  When duly assigned in accordance with
the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the assignee.

 

12.       Subcontract.  Consultant may not subcontract any portion of any Task
Order hereunder without the prior written consent of AV.

 

13.       Warranty.  Consultant warrants that it shall perform Task Orders
accepted hereunder using commercially best efforts and in accordance with
recognized professional standards.

 

14.       Indemnity.  Each Party shall such hold harmless and indemnify the
other Party from and against all losses, damages, demands, claims, suits, and
liabilities, including attorney fees and other expenses of litigation, arising
out of or related to the performance or failure to perform their obligations
under this Agreement; including agents, or employees, or permitted
subcontractors.

 

15.       Arbitration.  Any controversy or claim arising out of this Agreement,
including any Task Order accepted hereunder, or alleged breach thereof, shall be
subject to non-binding arbitration in the City of Los Angeles, California in
accordance with the rules of the American Arbitration Association, and a
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof. The prevailing party in the
arbitration proceeding shall be entitled to recover from the non-prevailing
party reasonable expenses, including without limitation reasonable attorneys’
fees.

 

16.       Governing Law.  In the event that any matter pertaining to this
Agreement must be heard by a court, each party hereby irrevocably submits to the
law of the State of California, excluding its conflicts of law principles, and
the jurisdiction of the United States Federal Court located in Los Angeles
County, California in any action or proceeding arising out of or relating to
this Agreement, and each party irrevocably agrees that all claims with respect
to such action or proceeding shall be heard and determined in such Federal
Court.

 

3

--------------------------------------------------------------------------------


 

Each of the parties hereto hereby waives any defense of lack of personal
jurisdiction of said courts and agrees that service of process in such action
may be made upon each of them by mailing certified or registered mail to the
other party at the address specified in Section 19.  Both parties hereby submit
to the jurisdiction of the U.S. Federal Court, to the exclusion of any other
courts which might have had jurisdiction apart from this Section 16, and agree
that the prevailing party shall be entitled to recover from the non-prevailing
party reasonable expenses, including without limitation reasonable attorneys’
fees.

 

17.       Independent Contractor.  Nothing in this Agreement shall be deemed to
constitute Consultant or any of Consultant’s employees or agents to be the
agent, representative or employee of AV.  Consultant shall in all respects be an
independent contractor and shall have responsibility for and control over the
details and means of performing the Consulting Services and shall be subject to
the directions of AV only with respect to the scope and general results
required.  Consultant shall, prior to the start of work under this Agreement,
provide AV with a fully executed W9 Form and other applicable tax forms
including correct corporate name, EIN, and current address for use in meeting
legal requirements for reporting all consulting agreements to the state of
California and the Internal Revenue Service.

 

18.       No Employee Benefits.  Consultant understands and agrees that AV will
not classify Consultant as an AV employee.  Accordingly, Consultant shall not be
entitled to any of the benefits provided to AV employees including, but not
limited to stock options, health or retirement benefits, vacations, and paid
holidays.  AV has not offered Consultant any such benefits or rights as an
employee, and Consultant hereby waives any claim Consultant might otherwise have
to them, even in the event that Consultant is reclassified as an AV employee.

 

19.       Notice.  Any notice between the parties hereto required or permitted
to be given under this Agreement shall be sufficient if in writing and sent by
registered or certified mail, postage prepaid, to the respective addresses set
forth below or at such other address as either of the parties may from time to
time designate in accordance with the provisions of this Section 19.

 

AeroVironment:

 

Julie Dimmick

 

 

Senior Counsel

 

 

900 Enchanted Way

 

 

Simi Valley, CA 93065 USA

 

 

 

 

 

Telephone:

+805-581-2198 ext. 1977

 

 

Facsimile:

+626-359-9628

 

 

E-Mail:

dimmick@avinc.com

 

 

 

Consultant:

 

Jikun Kim

 

 

[Insert address]

 

 

 

 

 

Telephone:

 

 

Facsimile:

 

 

E-Mail:

 

20.       Subject Headings.  The subject headings in this Agreement have been
used for the convenience of the parties and shall not be considered in any
question of interpretation or construction of this Agreement.

 

21.       Integration.  This Agreement contains the entire understanding between
the Parties, and there are no understandings or representations not set forth or
incorporated by reference herein.  No subsequent modifications of this Agreement
shall be of any force or effect unless in writing and signed by both Parties
hereto.

 

22.       Facsimile.  Each Party shall be authorized to rely upon the signatures
of the other Party(ies) to this Agreement which are delivered by facsimile as
constituting a duly authorized, irrevocable, actual delivery of this Agreement
to be followed by original ink signatures of each person and entity.

 

23.       Counterparts.  This Agreement may be executed in multiple
counterparts, each of which will be deemed an original and all of which together
will constitute a single Agreement.

 

4

--------------------------------------------------------------------------------


 

24.       Preparation of This Agreement.  The terms and provisions of this
Agreement were arrived at after arm’s length negotiations, and therefore, for
the purposes of interpreting this Agreement, each Party shall be deemed to have
participated and cooperated equally in the drafting and preparation of this
Agreement.  This Agreement shall not be interpreted against any Party in favor
of any other Party due to its drafting.

 

25.       Compliance with Laws.  Consultant warrants that it is familiar with
the provisions of the US conflict of interest and corrupt practices prohibitions
and with similar laws, and that the Consultant will not do or fail to do
anything which would cause the Consultant or AV to be in violation of these or
any other laws or prohibitions.  Consultant agrees that the violation of the
aforesaid warranty automatically will give AV the right to annul this Agreement
effective on the date of issuing a written notice of such election to annul. 
The warranties and agreements contained in this Section shall survive the
termination of this Agreement.

 

In connection with any efforts of Consultant, it is expressly understood and
agreed that nothing of value will be paid to or received by or for the account
of any official or employee of any government or any state-owned enterprise, or
to any bank account, company or entity in which any such official or employee
has an interest, or to any person acting on behalf of any such official or
employee. Consultant may, from time to time at the request of AV, be required to
certify that it has complied with the foregoing.

 

AV may suspend or terminate all work being performed by Consultant’s as the
result of any actual or apparent violation of the foregoing or for failure by
Consultant to promptly reaffirm, when requested, its compliance with this
Section and all applicable laws, regulations or prohibitions of any kind.

 

26.       Conflict of Interest.  Consultant warrants this Agreement does not at
time of execution, nor shall it in the future, conflict with any other agreement
existing with Consultant as a party nor any agreement anticipated to be entered
into in the future by Consultant.

 

Consultant agrees to hold harmless AV in regard to any government or private
party claim of such a conflict of interest.  Consultant shall timely and in
advance of a conflict arising, make any disclosure necessary to AV to avoid the
fact of or any impression that any such conflict exists or may soon exist.

 

27.       Evidence Of Citizenship Or Immigrant Status.  AV is required to obtain
information concerning citizenship or immigrant status of Consultant personnel
or Consultant’s subcontractor personnel entering the premises of AV when such
entry will require access to areas containing “technical data” or prior to
disclosure of controlled data to Consultant.  Consultant agrees to furnish this
information before entry to AV premises or prior to disclosure of AV controlled
information and at any time thereafter before substituting or adding new
personnel to work on AV’s premises or prior to receipt of AV controlled
information as noted above. Information to be provided shall be in accordance
with the requirements of Attachment C attached hereto.  If Consultant has
similar restrictions on data, AV shall meet the same standard prior to any
disclosures to AV personnel.  If the Consultant is not an individual, the
Consultant shall execute the Certificate of Compliance with International
Traffic in Arms Regulations attached hereto as Attachment D.

 

28.       Export Control.  Consultant and AV agree to abide by the export
control laws and regulations of the United States Department of Commerce, the
United States Department of State and other United States governmental agencies
relating to the export of commercial or military technology.

 

Consultant and AV agree not to export “technical data” or disclose to third
parties or export “Confidential Information” obtained from the other without
express written consent and without any licenses required for any controlled
item.  Any information relating to AeroVironment air vehicle systems is
considered controlled data and Confidential Information.

 

“Confidential Information” is defined in Section 8 of this Agreement.

 

“Technical Data” is defined in the export regulations as “Information…, which is
required for the design, development, production, manufacture, assembly,
operation, repair, testing, maintenance or modification of defense articles.”

 

5

--------------------------------------------------------------------------------


 

Consultant and AV agree that the commitment not to export includes “deemed
export” (disclosure to Foreign persons in the United States) and that means
“Foreign Persons” that may be in the employ of, present in the facilities of or
in contact with Consultant or AV outside their respective business facilities.
Any person who is not a citizen of the United States, a Lawful Permanent
Resident ( Green Card Holder ) or a member of a protected class is a Foreign
Person and cannot receive controlled data. Any business entity that is not
incorporated or organized to do business in the United States is also a Foreign
Person.  Execution of this Agreement is the certification of the signing Parties
that they will take all reasonable measures to protect the technical data and
Confidential Information of the other from disclosure to any Foreign Persons.

 

Failure to obtain an export control license or other required authorization from
the U.S. Government may result in criminal liability under U.S. laws. Express
written consent from the disclosing Party, although required under this
Agreement, does not constitute a governmental authorization nor an export
license.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

AEROVIRONMENT INC.

 

CONSULTANT:

 

 

 

By :

 

 

By :

 

 

 

 

 

 

Name:

 

 

Name :

Jikun Kim

 

 

 

 

 

Title :

Senior Vice President

 

Title :

Individual

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT  A

 

FORM OF TASK ORDER

 

STANDARD CONSULTING AGREEMENT

 

Consultant: Jikun Kim

 

 

TASK ORDER #001

Project No. 2015-1001

 

Effort and/or Services to be provided by Consultant: Advise regarding assisting
with the DCAA audit, financial closes and other back office support to assist
with the transition, as requested by Tim Conver, CEO

 

A.

AV Task Manager:

Tim Conver

 

 

 

B.

Performance Period:

February 6, 2015 to February 5, 2015

 

C.          Rates: Consultant shall receive a monthly retainer of $2000 on the
15th day of each month during the twelve-month period beginning March 15, 2015
and ending February 15, 2016. In addition, Consultant will be compensated at the
rate shown below for hours worked in any monthly period on project work tasked
to Consultant by CEO Tim Conver to the extent that the hours worked in the
monthly period exceed 8 hours.

 

Authorized Days

 

Rate

 

Total Not To Exceed Cost

 

 

 

 

 

 

 

As required

 

$

250.00/Hr.

 

$

50,000

 

 

Reference shall be made to Project No. shown above on all invoicing.

 

INVOICES SHALL BE SENT TO: Accounts Payable Group, AeroVironment, Inc., 181 W.
Huntington Drive, Suite 202, Monrovia, CA 91016

 

E.            Expenses:

Maximum authorized expenses - As reasonably required, incurred and approved in
advance.

 

Travel and/or miscellaneous expenses shall be reimbursed in accordance with
current AV standard travel procedures; receipts shall accompany invoices of $25
or more.

 

No labor or expense costs above those amounts shown here are to be incurred
without the prior written approval of the AV Task Manager.

 

 

AeroVironment, Inc.

 

Consultant

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Name (Print)

 

Name (Print)

 

 

 

 

 

 

Title

 

Title

 

7

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

INTELLECTUAL PROPERTY

 

DECLARATION BY CONSULTANT

 

Consultant hereby contributes the intellectual property described below to the
project that is the subject of this Agreement.  Such contribution of use is
limited to the restrictions of Section 9 of this Agreement.

 

8

--------------------------------------------------------------------------------


 

Consulting Agreement

 

ATTACHMENT C

 

Consultant Security Review

 

Prior to entering the premises of AV, any Consultant or Consultant’s
subcontractor shall be required to provide the following:

 

U.S. Citizens

If you are a U.S. Citizen, you shall be required to provide AV’s Security
Officer with your birth certificate with a raised seal [A photocopy will not be
acceptable], or a government certified copy of your birth certificate, or your
passport, and your drivers license.  You may call our Security Officer to make
arrangements to handle these documents prior to sending them if you are not
local.  If you are local you may call and arrange for an interview at which time
you can provide the documents.

 

If you have held a Department Of Defense security clearance, please provide our
Security Officer your social security number. If you have provided this number
on the W9 form with the Consulting Agreement you need not duplicate the effort.
If you have not, please contact our Security Officer and a W9 will be provided
to you.

 

Resident Aliens:

 

If you have been granted Resident Alien status, you will be required to produce
this card before entering the facility.

 

This information is required due to government regulation(s).  Failure to
provide all information will delay or suspend processing.  You must not begin
work prior to compliance with the requests in this Attachment C.

 

If you are in the local area please call our Security Officer and set up an
interview time and bring all requested documentation.  If that is not possible,
please call for a phone interview at (805) 581-2187 Xt. 333.

 

Send all Attachment C documentation to:

Mr. John R. Cenicola

 

Corporate Security Manager/FSO

 

AeroVironment Inc.

 

900 Enchanted Way

 

Simi Valley, California 93065

 

For your protection it is recommended that you overnight all information through
a company that can track the package such as Fed-EX, DHL, or UPS.  We will
return all documentation by the same method.

 

Thank you for assisting us in our compliance with the government regulations.

 

9

--------------------------------------------------------------------------------


 

Consulting Agreement

 

ATTACHMENT D

 

COMPANY CERTIFICATION

OF

COMPLIANCE WITH THE

 

INTERNATIONAL TRAFFIC IN ARMS REGULATIONS

 

Company:                       

 

This Certification is executed by an authorized official of the business entity
noted above.  It is the Certification that the entity shall comply with the
International Traffic in Arms Regulations by taking reasonable steps to assure
that any ITAR controlled technical data that is in the possession of the
certifying entity shall not be provided to any “foreign person” without the
consent of the United States Government in the form of an export license or
technical assistance agreement as required by the applicable regulations. This
commitment includes “deemed export” to the employees, vendors or third party
contacts of the entity signing this Certification.

 

“Technical Data” is defined as information that is required for the design,
development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of defense articles.

 

A “Foreign Person” is any person who is not a citizen of the United States, a
lawful Permanent Resident (Green Card Holder) or a member of a protected class.
Any business entity that is not incorporated or organized to do business in the
United States is also a “Foreign Person”.

 

The certifying party also agrees, by making this Certification that the entity’s
personnel entering the premises of AV shall sign a personal certification when
signing in and being issued a visitors badge.

 

 

Executed this        day of                     , 2015

 

Authorized Official:

 

 

 

Signature

 

 

 

 

Printed Name:

 

 

 

10

--------------------------------------------------------------------------------